DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 10/21/2021. As indicated by the amendment: claims 21 and 36 have been amended. Claims 21-47 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, 27, 29, 30, 32-35 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (US 2012/028977) in view of Duindam et al. (US 2016/0183841) in view of Loh et al. (US 2008/0147089) in view of Zhao et al. (US 2014/0180063) in view of Kimchy et al. (US 2002/0099310 A1).
Regarding claim 21, Chopra discloses a robotic medical system for bronchoscopy, the system comprising: an endoscope (110), the endoscope (110) 
Although Chopra discloses a teleoperated medical device (par. [0031]; Fig. 2), it does not specifically disclose a moveable system cart comprising a robotic arm coupled to the moveable system cart; and wherein the command module comprises a trackball. Duindam teaches an analogous system wherein a moveable system cart comprising a robotic arm coupled to the moveable system cart (par. [0030]) and wherein the command module comprises a trackball (par. [0022]). It would have been obvious to have incorporated the robotic arm cart and trackball control of Duindam into the system of Chopra to improve navigation of the medical device using its teleoperating system. Additionally, it is generally known in the art to removably couple the endoscope to the 
Although Chopra does not specifically disclose one or more processors configured to: track a location of the endoscope within the bronchial lumens of the patient based on: an estimated location within the bronchial lumens determined based on: (i) a measure of a relative insertion length of the endoscope from a known position in the bronchial lumen and (ii) data derived from a model of the bronchial lumens of the patient, wherein the relative insertion length is used to determine a distance traveled down a branch of the bronchial lumens. Zhao teaches an analogous system having one or more processors (160) configured to track a location of the endoscope (110) within the bronchial lumen based on an estimated location within the bronchial lumens determined based on: (i) a measure of a relative insertion length of the endoscope from a known position (via 2221; par. [0065]; Fig. 22) and (ii) data derived from a model of the bronchial lumens of the patient (par. [0046]-[0047] and [0063]-[0065]). It would have been obvious to one having ordinary skill in the art to have incorporated the processor and sensors of Zhao into the system of Chopra in order to reduce errors in tracking the distal end of the endoscope and registering the endoscope to the computer model, as taught by Zhao (par. [0045]). Zhao teaches its insertion sensor (2221) is located adjacent to interface (170) and that its position sensor (2222) is located at the distal end of the endoscope (par. [0066]). Kimchy teaches using a position sensor to measure the 
Regarding claim 22, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 21, wherein a vision system (par. [0030] – coherent fiber-optic bundle) is positioned within a working channel of the endoscope (110).
Regarding claim 23, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 22, wherein the vision system (par. [0030] – coherent fiber-optic bundle) is removable from the working channel (capable of being removed; par. [0030]) such that another tool can be inserted through the working channel.
Regarding claim 25, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 21, wherein the one or more processors (130/140/160 are further configured to track the location of the endoscope (110) based on orientation data associated with the endoscope (par. [0043]).
Regarding claim 27, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 26, wherein the orientation data is determined based on an output of the fiber optic shape sensor (par. [0030] and [0043]).
Regarding claim 29, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 21, wherein the navigation guidance is based on the tracked location of the endoscope (par. [0039] and [0045]).
Regarding claim 30, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 21, wherein the endoscope (110) comprises a vision system (par. [0030] – coherent fiber-optic bundle) positioned on a distal end of the elongated body, and wherein the navigation guidance provided on the display comprises an output of the vision system (par. [0045]).
Regarding claim 32, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 21, further comprising an instrument device manipulator (Loh: 101/106/109) positioned on the robotic arm (Loh: 8) and configured to removably engage a tool base of the endoscope (Loh: 24) to removably couple the endoscope to the robotic arm (Loh: par. [0048]).
Regarding claim 33, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 21, wherein the command console comprises the display (151/152).
Regarding claim 34, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 21, further comprising an instrument device manipulator (Loh: 101/106/109) positioned on the robotic arm (Loh: 8), and wherein the endoscope comprises a tool base (Loh: 24) configured to couple with the instrument device manipulator (Loh: par. [0048]).
Regarding claim 35, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 34, wherein the tool base of the endoscope 
Regarding claim 46, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 21, wherein the data derived from the model of the bronchial lumens of the patient comprises a centerline (par. [0038]-[0039]; Figs. 4-7).
Regarding claim 47, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 21, wherein the one or more processors are further configured to mark a target location for the endoscope indicated by the operator, wherein the target location is shown on the model of the bronchial lumens of the patient on the display (par. [0038]-[0039] and [0041]; Fig. 7).

Claims 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy as applied to the claims above, and further in view of Paris et al. (US 2014/0235943)
Regarding claim 24, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 23, but does not specifically disclose wherein the another tool comprises a biopsy needle. Paris teaches an analogous system wherein another tool that is a biopsy needle (240; par. [0029] and [0042]) can be inserted into the working channel of the endoscope, with or without the vision system (230) inserted therein (Fig. 8). It would have been obvious to one having ordinary skill in 
Regarding claim 31, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 30, but does not specifically disclose wherein a biopsy tool can be inserted into a working channel of the endoscope without removing the vision system. Paris teaches an analogous system wherein another tool that is a biopsy needle (240; par. [0029] and [0042]) can be inserted into the working channel of the endoscope, with or without the vision system (230) inserted therein (Fig. 8). It would have been obvious to one having ordinary skill in the art to have provided the biopsy needle of Paris to the system of Chopra in order to perform a surgical treatment during the procedure.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy as applied to the claims above, and further in view of Zhao et al. (US 2013/0303892).
Regarding claim 26, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 25, but does not specifically disclose wherein the orientation data associated with the shape senor of the endoscope comprises roll, pitch, and yaw information for the endoscope. Zhao teaches an analogous system wherein orientation data associated with the endoscope may include three degrees of freedom information (pitch, yaw and roll) (par. [0049]). It would have been obvious to one having ordinary skill in the art to have provided the orientation data of the endoscope of Chopra with three degrees of freedom, as taught by Zhao, for .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy as applied to the claims above, and further in view of Duindam et al. (US 2013/0204124).
Regarding claim 28, Chopra in view of Duindam in view of Loh in view of Zhao in view of Kimchy disclose the system of claim 26, but does not specifically disclose wherein the orientation data associated with the endoscope is derived based on an output of an accelerometer or a gyroscope positioned on the endoscope. Duindam teaches an analogous system wherein shape sensors (120) may be provided on the device as well as a position sensor (EM sensor or accelerometer) (par. [0040]). Duindam teaches that by providing both types of sensors further usage information is provided to the user and combining the data allows better modelling of in-situ pose and/or shape of the device (par. [0040]). It would have been obvious to have provided the endoscope of Chopra with the position sensor (accelerometer) of Duindam thereby providing two types of sensors which provide further usage information to the user and combines the data allows better modelling of in-situ pose and/or shape of the device, as taught by Duindam.

Claim 36, 38 and 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2016/0000414) in view of Duindam et al. (US 2013/0204124) in view of Zhao et al. (US 2014/0180063).
Regarding claim 36, Brown discloses a method for performing a bronchoscopy procedure, the method comprising: navigating an endoscope (50) to a first target site within a luminal network of a patient based at least in part on the output of a navigation device (92/94) positioned within a working channel of the endoscope (par. [0047]); releasing the navigation device (92/94) from the working channel of the endoscope (par. [0054]); receiving a biopsy tool (102) through the working channel of the endoscope (par. [0054]); and guiding the biopsy tool (102) to take a biopsy at the first target site based at least partially on an output of an external imaging device (par. [0036] and [0054]).
However, Brown does not specifically disclose receiving commands for controlling an endoscope from an operator via a command console of a robotic medical system, the command console comprising at least a trackball, that navigating the endoscope is also based on the output of a fiber optic shape sensor, and wherein the endoscope is robotically controlled. Duindam teaches that shape sensors (120) may be provided on a device as well as a position sensor (EM sensor or accelerometer) (par. [0040]). Duindam teaches that by providing both types of sensors further usage information is provided to the user and combining the data allows better modelling of in-situ pose and/or shape of the device (par. [0040]). It would have been obvious to have provided the endoscope of Brown with the shape sensor of Duindam thereby providing two types of sensors which provide further usage information to the user and combines 
However, Brown does not specifically disclose navigating the endoscope is also based at least in part on: (i) a measure of a relative insertion length of the endoscope from a known position in the luminal network, wherein the relative insertion length is used to determine a distance traveled down a branch of the luminal network, or marking, in response to input from the operator, a second target site in the luminal network for the endoscope to return to, wherein the second target site is displayed on a model of the luminal network of the patient. Zhao teaches navigating an endoscope (110) based at least in part on a relative insertion length of the endoscope (via 2221; par. [0065]) in order to help determine its location within a luminal network and whether the navigational direction has changed (par. [0065]). It would have been obvious to one having ordinary skill in the art to have navigated the endoscope based at least in part on a relative insertion length of the endoscope in order to help determine its location within a luminal network and whether the navigational direction has changed, as taught by Zhao. Zhao also teaches marking, in response to input from the operator, a second target site (target sites) in the luminal network for the endoscope to return to, wherein the second target site is displayed on a model of the luminal network of the patient (par. 
Regarding claim 38, Brown in view of Duindam in view of Zhao in view of Kimchy disclose the method of claim 36, wherein the navigation device (92/94) comprises an imaging device (par. [0035]).
Regarding claim 40, Brown in view of Duindam in view of Zhao in view of Kimchy disclose the method of claim 36, further comprising: releasing the biopsy tool (102) from the working channel of the endoscope (par. [0054]); and navigating the endoscope to another position based at least in part on the output of the fiber optic shape sensor (par. [0056] and Duindam: par. [0040]).
Regarding claim 41, Brown in view of Duindam in view of Zhao in view of Kimchy  disclose the method of claim 40, further comprising: receiving the navigation device (92/94) into the working channel of the endoscope (50); and navigating the endoscope 
Regarding claim 42, Brown in view of Duindam in view of Zhao in view of Kimchy disclose the method of claim 36, wherein navigating the endoscope to the first target site within the luminal network of the patient based at least in part on the output of a navigation device comprises determining a location of the endoscope within the luminal network of the patient based on one or more of: orientation data associated with the endoscope (par. [0050]-[0051]), and an output of a fiber optic shape sensor associated with the endoscope.
Regarding claim 43, Brown in view of Duindam in view of Zhao in view of Kimchy  disclose the method of claim 36, wherein navigating the endoscope to the first target site within the luminal network of the patient comprises: articulating a distal end of the endoscope (par. [0048]-[0051]); and inserting the endoscope into the luminal network (par. [0048]-[0051]). The device of Duindam is robotically controlled (par. [0044]). It would have been obvious to have robotically controlled the endoscope of Brown thereby improving navigation control. 
Regarding claim 44, Brown in view of Duindam in view of Zhao in view of Kimchy disclose the method of claim 36, further comprising providing navigation guidance on a display, wherein the navigation guidance comprises: a model of the luminal network of the patient, a navigation path through the model, an image of the luminal network, and a computer model of the endoscope (par. [0048]-[0054]).
Regarding claim 45, Brown in view of Duindam in view of Zhao in view of Kimchy disclose the method of claim 36, wherein the endoscope (50) includes a vision system .

Claims 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Duindam in view of Zhao in view of Kimchy as applied to claim 36 above, and further in view of Panescu et al. (US 2014/0343416).
Regarding claim 37, Brown in view of Duindam in view of Zhao in view of Kimchy disclose the method of claim 36, but does not specifically disclose wherein the external imaging device comprises a fluorescence imaging device. Panescu teaches an external imaging device comprising a fluorescence imaging device (par. [0053]). It would have been obvious to one having ordinary skill in the art to have provided a fluorescence imaging device to Brown in order to enhance the procedure being performed on the patient, a taught by Panescu.
Regarding claim 39, Brown in view of Duindam in view of Zhao in view of Kimchy disclose the method of claim 36, but does not specifically disclose wherein the biopsy tool comprises a biopsy needle. Panescu teaches an analogous biopsy tool that comprises a biopsy needle (par. [0069]; Fig. 2E) for proper treatment of the target anatomy. It would have been obvious to one having ordinary skill in the art to have provided a biopsy needle as the biopsy too to effect proper treatment of the target anatomy.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795  

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795